United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE ARMY, MADIGAN
ARMY MEDICAL CENTER, Fort Lewis, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2171
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 22, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on April 28, 2009.
FACTUAL HISTORY
On August 18, 2009 appellant, then a 62-year-old maintenance mechanic, filed a
traumatic injury claim alleging that he lost his senses of taste and smell on April 28, 2009.
1

5 U.S.C. § 8101 et seq.

While he was cleaning a plugged drain line, he dropped an amalgam canister on the floor, which
caused the contained liquid to splash on his face. An eyewitness statement corroborated this
account. The employing establishment controverted the claim on the grounds that appellant did
not file it until approximately four months after the incident. It added that he did not seek
medical attention immediately and there was no medical evidence to support an employmentrelated injury. Appellant did not stop work.
In a May 27, 2009 statement, appellant noted the April 28, 2009 incident in which
amalgam liquid splashed on his face and arms when a canister fell on the floor of the dental
clinic. He detailed the onset of various symptoms from April 29 to May 16, 2009, including
noticeable vocal changes, uncontrollable bronchial coughing, lung and sinus congestion, and
sinus drainage. Appellant specified that he lost his smell and taste on May 8, 2009. He also
provided an April 28, 2009 accident report.
The Office informed appellant on January 21, 2010 that additional evidence was needed
to establish his claim. It gave him 30 days to submit medical reports describing history of injury,
symptoms, examination results, diagnosis, and treatment and offering a physician’s reasoned
opinion as to the etiology of the injury.
In a February 7, 2010 letter, appellant acknowledged that he did not file a claim
immediately because he did not anticipate that his loss of taste and smell would become a
permanent condition. He stated:
“The liquid splash may have contained solids, but not seen by the naked eye…. I
have no facts that the amalgam splash caused the injury. It may have been the
bleach that was used to loosen [the] amalgam solids from the line we were
cleaning. One of our previous amalgam distributors told us that using bleach in
their separation would cause the mercury to be separated from the amalgams. It
may have been the vapors from the mix that may have caused by sickness.”
By decision dated March 1, 2010, the Office denied appellant’s claim, finding the
medical evidence insufficient to establish that the April 28, 2009 employment incident caused or
contributed to an injury.
Appellant requested reconsideration on March 22, 2010 and submitted several reports
from Dr. David B. Wood, a naturopath. On September 3, 2009 Dr. Wood related that appellant
was in an enclosed room at work when he dropped a canister of amalgam waste, which spilled all
over his arms and face and “stayed in contact for 30 minutes.” He added that appellant
continued to work in the contaminated room for six hours. On physical examination, Dr. Wood
did not observe any abnormalities of the nose or mouth. He diagnosed anosmia, sinusitis,
mercury toxicity and zinc deficiency.2 In a December 3, 2009 follow-up report, Dr. Wood noted
improvement in appellant’s condition.
On July 22, 2010 the Office denied modification of the March 1, 2010 decision.
2

Appellant submitted an October 8, 2009 report from Dr. Wood, which duplicated the findings and diagnoses of
the initial September 3, 2009 report.

2

LEGAL PRECEDENT
An employee seeking compensation under the Act has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,3
including that he is an “employee” within the meaning of the Act and that he filed his claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supports that appellant was cleaning a plugged drain line at work on
April 28, 2009 when he dropped an amalgam canister, the liquid contents of which splashed on
his face and arms. The Board finds that he did not furnish sufficient medical evidence to
establish that this employment incident caused any olfactory or gustatory loss.
Appellant provided several reports from Dr. Wood, a naturopathic physician. Medical
opinion, in general, can only be given by a qualified physician.8 Section 8101(2) of the Act
defines a “physician” as “includ[ing] surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners….”9 The Board has held that a
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Charley V.B. Harley, 2 ECAB 208, 211 (1949). See also 5 U.S.C. § 8101(2).

9

5 U.S.C. § 8101(2).

3

naturopathic physician is not a “physician” within the meaning of the Act, as the profession is
not one of those enumerated in the statute.10 Hence, Dr. Woods’ reports cannot be considered
competent medical evidence. Appellant did not submit any medical evidence from a physician
explaining how the April 28, 2009 incident caused or aggravated a diagnosed medical condition.
Appellant argues on appeal that the July 22, 2010 merit decision was contrary to fact and
law. As noted, he did not provide any qualified medical opinion showing that his federal
employment activity caused or aggravated a diagnosed condition. Therefore, appellant failed to
establish his prima facie claim for compensation.11
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury in
the performance of duty on April 28, 2009.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

Susan M. Biles, 40 ECAB 420 (1989); Julie Rechtin, 34 ECAB 1137 (1983).

11

See Donald W. Wenzel, 56 ECAB 390 (2005).

4

